DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on April 8 2022 has been entered.
Claims 1-32, 34-39, 43-45, 49-52, 54 and 56-60 were/stand cancelled. Claims 33, 40-42, 46-48 and 53 were amended. Claims 62-67 were added.  Claims 33, 40-42, 46-48, 53, 55 and 61-67 are pending. 
	
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 8 2022 was considered by the examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicants arguments filed December 10 2021, specifically pages 8-9 (pages 3-4 of remarks) of the response are persuasive.  The claims are limited to blend B of the instant specification.  This amendment in combination with the comparison of blend B vs blend 93 is sufficient to overcome the cited prior art.  The data in the specification with PROSOLV SMCC HD90 produces an effect in opposite that that suggested by the prior art (Muzikova et al.).  
Thus, the rejections of claims 33-56 and 61 under 35 USC 103 over Nilsson et al. in view of Davies et al., Staniforth et al., Muzikova et al. and Joshi et al., claims 33-58 and 61 under 35 USC 103 over Nilsson et al. in view of Davies et al., Staniforth et al., Muzikova et al. and Joshi et al. and in further view of Bunick et al., and claims 33-58 and 61 under 35 USC 103 over Nilsson et al. in view of Davies et al., Staniforth et al., Muzikova et al. and Joshi et al. and in further view of Shah et al. are withdrawn. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN whose telephone number is (571)270-3502. The examiner can normally be reached M-Th 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616